[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
PLAINTIFF'S REQUEST FOR LEAVE TO AMENDAND DEFENDANT'S OBJECTION THERETO
Plaintiff's Request for Leave to Amend raises the problem of late disclosure of a medical expert and his recommendation of surgery with its attendant ramifications, financial and otherwise. Consequently, the court finds that plaintiff's inadvertent late disclosure violates § 220(d) of the Practice Book. However, it also finds that the prejudice to the defendant, including lost time and costs incurred in jury selection can be cured by the following:
1. The venire persons selected to become jurors in this matter are dismissed.
2. Jury selection will take place when pleadings are closed but in no case will it commence prior to March 13, 1995.
3. The plaintiff shall pay to the defendant the sum of $1,000.00, which has been determined by the court to be a reasonable attorney's fee, in order to reimburse it for the time loss and costs incurred in jury selection on November 1st and 2d 1994. CT Page 12737
4. Defendant's objection to plaintiff's request for leave to amend is overruled.
5. Plaintiff's request for leave to amend his complaint is granted.
WEST, J.